Title: To James Madison from Edmund Pendleton, 20 November 1780
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virga. Novr. 20. 1780.

Just coming home I have but a moment to pay you my respects & preserve my Character of a Punctual, tho’ not of an Intelligent Correspondent, which you partially call me in yr. favr. of the 9th. as my time & matter are equally short. Not a word have I lately from the Southern Army, to join which Genl. Green pass’d Us on Wednesday last, travelling in Post haste & wth as little parade as might be.
We have had a Skirmish below, in which we killed some, took 60, & lost only two. I just now saw a deserter from the Enemy, a Native of the Delaware State, who says he left them Monday, that they have had No reinforcement, are about 3000, & that they were embarking either for New York or Charles Town, some sd. one, some the other. I wish you health & am
Dr. Sir Yr. Affe. & Obt. Servt
Edmd. Pendleton
